 



EXHIBIT 10.12
AMENDMENT NO. 1
TO THE SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
CALAMOS HOLDINGS LLC
AMENDMENT NO. 1, dated as of December 6, 2004 (“Amendment No. 1”), to the Second
Amended and Restated Limited Liability Company Agreement of Calamos Holdings LLC
dated as of November 2, 2004 (the “Limited Liability Company Agreement”), by and
among Calamos Asset Management, Inc., a Delaware Corporation, Calamos Family
Partners, Inc., a Delaware Corporation, and John P. Calamos, Sr., an individual.
WHEREAS, pursuant to Section 11.12(a) of the Limited Liability Company
Agreement, the parties hereto desire to amend the terms of the Limited Liability
Company Agreement to reflect certain additional understandings.
NOW, THEREFORE, the parties hereto hereby agree as follows:

  1.   Amendment. Section 2.06 of the Limited Liability Company Agreement is
hereby amended to add “Calamos Capital LLC” immediately after “Calamos Financial
Services LLC.”     2.   Reaffirmation. In all other respects the Limited
Liability Company Agreement remains the same and in full force and effect.    
3.   Effective Date. This Amendment No. 1 shall become effective as of the date
first written above (the “Effective Date”). On and after the Effective Date of
this Amendment No. 1, each reference in the Limited Liability Company Agreement
to “this Agreement,” “hereunder,” “hereof,” or words of like import referring to
the Limited Liability Company Agreement shall mean and be a reference to the
Limited Liability Company Agreement as amended by this Amendment No. 1.     4.  
Governing Law. The validity and construction of this Amendment No. 1 shall be
determined and governed in all respects by the laws of the State of Delaware
without regard to conflict of laws principles.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 as of
the day and year first written above.

     
CALAMOS ASSET MANAGEMENT, INC.
  CALAMOS FAMILY PARTNERS, INC.
 
   
     By: /s/ James S. Hamman, Jr.
  By: /s/ John P. Calamos, Sr.
           James S. Hamman, Jr.
        John P. Calamos, Sr.
           EVP, General Counsel & Secretary
   
 
   
     /s/ John P. Calamos, Sr.
   
     John P. Calamos, Sr.
   

